Judgment of a City Magistrate, holding a Court of Special Sessions of the City of New York, Borough of Queens, convicting defendant of violating the provisions of section 78 of the Multiple Dwelling Law, in that a refrigerator was not kept in repair, reversed on the law and the facts, the complaint dismissed and the fine remitted. In our opinion, a refrigerator installed by a landlord in an apartment in a multiple dwelling is a part of the premises which must be kept in repair under section 78 of the Multiple Dwelling Law. (Cf. Herring v. Slattery & Bros., 291 N. Y. 794.) Defendant, the superintendent of the building, who collected the rents and could order some repairs to be made, was the agent in control of the dwelling within the purview of subdivision 44 of section 4 and subdivision 8 of section 304 of that statute. (Cf. People v. Friedman, 300 N. Y. 694; People v. Pease & Elliman, 173 App. Div. 752, affd. 219 N. Y. 627, and People v. Higgins, 273 App. Div. 971.) Defendant's guilt, however, was not established beyond a reasonable doubt. Nolan, P. J., Carswell, Adel, Wenzel and MacCrate, JJ., concur.